Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2020 has been entered.
 
Claim Status
Applicant’s amendment and arguments filed 18 March 2020 are acknowledged.
Claims 20-22, 24, 26-34 & 37-39 are pending.
Claim 1-19, 23, 25, 35 & 36 are cancelled.
Claims 20, 24 & 37-39 are amended.
Claims 20-22, 24, 26-34 & 37-39 are examined.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Examination on the merits is extended to the extent of the following species:
Location of propellant- In the composition;
Number of spray orifices- Three orifices;
Sebum absorbing powder-aluminum starch octenylsuccinate,
Styling powders-calcium carbonate,
Propellant-isobutane
Additive-fragrance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2020, 11 March 2020, 14 April 2020, 08 May 2020, 26 June 2020, 28 August 2020 and 19 November 2020 have been considered by the examiner. 

Objections/Rejections
Specification
The abstract of the disclosure is objected to because the abstract contains the legal phraseology (i.e. “a means for dispensing…”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is also objected to because of the following informalities:  Figure 2-reference character “12”, and Figure 3-reference character(s) “37” and “52” are not mentioned in the description.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in particular reference number(s) “12” in Figure 2, and “37” and “52” in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 24, 26-34 & 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 20 recites “at least three spray orifices” which encompasses three or more spray orifices (emphasis added). Claim 20 also recites “feed channels being configured to respectively provide the composition to the spray orifices from the delivery channel” (emphasis added). It is unclear which/how many sprays orifices have the feed channels configured to provide the composition. One? Two? Six? Some? All?  
To obviate the rejection, Applicant may wish to consider amending the claims to recite “the least three spray orifices” instead of “the spray orifices.”
The analysis is the same for claims 34 & 37-39. 
The analysis is the same as it pertains to “at least one propellant” and “the propellant” in claims 37-39.
Claims 20-22, 24 & 26-33 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 20 and do not clarify the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22, 24, 26-30, 33, 37 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2012/0282190; previously cited) in view of Khan (US 2005/0224524). 
Claim Interpretation: The optional rinsing step after an optional leave-on time recited by claim 37 is interpreted as not being required.
With regard to claims 20-22, 24, 26-30, 33, 37 & 38, and the elected species, Hammer discloses dry shampoo compositions which can be provided as an aerosol (abstract), meeting the claim elements of “aerosol device,” "container,”  “propellant,” “composition” and a “spray orifice” (abstract).  Hammer discloses the shampoo composition comprises an oil absorbing compound, which may be a starch, that the oil absorbing compound absorbs sebum (abstract; [0002]). Hammer teaches the dry shampoo comprises a modified starch, including aluminum starch octenylsuccinate, sodium starch octenylsuccinate, calcium starch octenylsuccinate, distarch phosphate, hydroxyethyl starch phosphate, hydroxypropyl starch phosphate, sodium carboxymethyl starch, and sodium starch glycolate (i.e. a sebum-absorbing powder with a sebum uptake of greater than or equal to 35 ml/100 g) in an amount of about 0.01% and about 8% of the aerosol dry shampoo composition (a combination of the dry shampoo composition and the propellant; [0013]).  Applicants’ specification lists aluminum starch octenylsuccinate as having the claimed sebum uptake range ([0034]-[0037]).  Hammer further teaches the starch material can be replaced by another oil-absorbing powder such as chalk (the claimed calcium carbonate), which is also the claimed styling powder and the at least one starch material and chalk, etc. are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Hammer discloses the propellant is present in the composition in an amount of about 75% to about 80% of the composition [0004]).  Hammer teaches the propellant may be compressed air, isobutene and dimethyl ether [0022]. Hammer teaches the composition of his invention may comprise perfume/fragrance, fixative polymers, pearlescent aids/nacres and dyes (abstract; [0015] & [0016]). Hammer teaches the carrier material for the dry shampoo includes a volatile alcohol which include ethanol or isopropanol, with the carrier being present in an amount of about 1% and about 35% of the aerosol dry shampoo composition (a combination of the dry shampoo composition and the propellant; [0004] & [0014]).  Hammer teaches inclusion of polydimethylsiloxanes as a volatile silicone carrier material for the dry shampoo composition [0014]. Applicant’s specification discloses polydimethylsiloxane to be a non-elastomeric silicone (Applicant’s specification-[0108]), Hammer teaches the volatile silicone carrier, which includes polydimethylsiloxane, is included in an amount of about 0.1% to about 15% of the aerosol dry shampoo composition (a combination of the dry shampoo composition and the propellant; i.e. 
However, Hammer does not teach a diffuser comprising at least three spray orifices in which the axes of the 3 spray orifices are parallel to each other and parallel to the spray direction, or that the feed channel is inclined obliquely relative to the spraying direction.
In a related field, Khan teaches a multi-outlet system that atomizes products, which are cosmetic products including antiperspirants and deodorants having active particulates that are not soluble in the carrier (i.e. powders/particulates; [0023] [0024], [0034] & [0035]). Khan in Figure 1 teaches the diffuser/atomizer has the following structure, disposed on a container.

    PNG
    media_image1.png
    460
    561
    media_image1.png
    Greyscale
Khan teaches the spray head may have any number of spray outlets above two, but more preferably has from 3 to 12 spray outlets (3) [0030]. Khan teaches multi-outlet system has an inlet means (5)(i.e. delivery channel; [0024]). While Khan does not explicitly teach that spray orifices are parallel to each other and parallel to the spraying direction (Y), Khan’s Figure 1 shows axes of the spray are parallel to each other and the spray direction (Figure 1). This assertion is supported by Khan’s teaching to put conduit split (4) close to the spray outlets (3) so that the ducts along which the separate flows 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the spray on Hammer’s generically taught aerosol container with Khan’s spray head which comprises a delivery channel, three orifices having axes that are parallel to each other and the spray direction, and ducts/feed channels that are inclined obliquely relative to the spraying direction and the delivery channel because Hammer and Khan to spray devices which atomize cosmetic products having particulates. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to provide instability in the flow of the product to atomize it, and solve the known problem in the art of unsatisfactory product distribution onto the target area.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder, water-insoluble mineral compound and silicone elastomer, the amounts taught by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer and Khan, as applied to claims 20-22, 24, 26-30, 33, 37 & 38  above, and further in view of Akao (WO 2004/043608; previously cited).
Claim Interpretation: As above.
*All references refer to the English language translation.
The teachings of Hammer and Khan are described above. In brief, Hammer and Khan are directed to aerosol cosmetic products which may comprise particulates. Khan teaches the spray head on the aerosol container may have three outlets and is directed to solving problems with non-uniform product distribution.
Neither Hammer nor Khan teach the arrangement of the three spray orifices are 120⁰ relative to each other around the spraying direction.
In a related field of invention, AKAO teaches a three hole aerosol button for spraying a powder applied to the human body which includes deodorants (description, pg. 2, ¶ 12 & 13).  Akao teaches the aerosol button of his invention prevents clogging of the device, reduces roaring/application noise, suppresses the feeling of pressure by the user and suppresses the cool sensation upon spraying (description, pg. 2, ¶ 12 & 13). Akao also teaches his aerosol button more uniformly ejects the product, permits the product being spread over a large area but prevents diffusion/overspray (description, pg. 2, ¶ 1-4). In the abstract figures, Akao teaches the 

    PNG
    media_image2.png
    705
    443
    media_image2.png
    Greyscale
(abstract).
Here, at least rationale (F) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the arrangement of the three spray outlets on the spray head suggested by the combined teachings of Hammer and Khan to be 120⁰ relative to each other around the spraying direction as suggested by Akao because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to more uniformly eject the product, permit the product being spread over a large area, and preventing diffusion/overspray.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer and Khan, as applied to claims 20-22, 24, 26-30, 33, 37 & 38 above, and further in view of Bernet (US 2012/0171264; previously cited).
Claim Interpretation: As above.

Neither Hammer nor Khan teach the composition comprises fatty acid esters or the at least one non-elastomeric silicone is chosen from silicone gums having a viscosity greater than 0.5 x 10-3 m2/s (500 cSt).
Bernet discloses hair care dry cleansers comprising nonelastomeric polyorganosiloxanes having a viscosity of from 5 mm2/s to 2.5 million mm2/s at 25⁰C, alternatively 10 to 1 million mm2/s, a value greater than 0.5 X 10-3 m2/s (500 cSt; [0004]). Bernet discloses hair care compositions comprising additives such as perfumes, fragrances, essential oils, vitamins, emollients, esters, surfactants, antioxidants, conditioners where esters include cyclic ethylene glycol diesters of tridecanoic acid as perfume ingredient (i.e. fatty acid esters; [0056]).
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add known additives of fatty acid ester as perfume ingredient and non-elastic polyorganosiloxane having a viscosity of 500 cSt or more of Bernet to the hair dry shampoo composition suggested by the combined teachings of Hammer and Khan because Hammer, Khan and Bernet are directed to particulate cosmetic products. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance the quality of the composition, i.e., enhance absorption of body fluid in a speedy manner and to perceive pleasant feel and smell on the hair or skin, as taught by Bernet.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer and Khan, as applied to claims 20-22, 24, 26-30, 33, 37 & 38 above, and further in view of Modrach (FR 1578989; previously cited). 
Claim Interpretation: As above.
* All page numbers refer to the English translation.
The teachings of Hammer and Khan are described above. In brief, Hammer teaches a composition which may be used in an aerosol device comprising propellant, “at least one sebum-absorbing powder…” Hammer also teaches his dry shampoo may comprise emollients, perfumes, deodorizing agents, herb and/or plant extracts and dispersing/suspending agents (¶ 15). 
Neither Hammer nor Khan teach inclusion of an ester that is isopropyl myristate.
In the same field of invention, Modrach teaches an aerosol containing lycopodium powder for use as a dry shampoo (title). Modrach teaches a non-limiting composition of the invention weighs 150 grams.  The reagents in the composition are allocated as such: 10 grams are lycopodium powder, 120 grams are propellant, 7 grams are left for expansion under heat, 1.5 grams are an odoriferous substance (e.g. lemon, mint, bergamot/i.e. perfumes/deodorizing agents), 1.5 grams are powdered isopropyl myristate and 10 grams are powdering agents (description, pg. 1, last ¶).  The ordinary skilled artisan, at the time of filing, knew isopropyl myristate is an emollient. Modrach teaches the isopropyl myristate is a stabilizing agent (description, pg. 1 last ¶). Modrach teaches when the composition is sprayed onto hair, the composition forms a microbrush which causes the dissolution of fatty products (e.g. cosmetics, lacquers and etc.) which are nested in the hair (description, pg. 2, first ¶). The microbrush dry shampoo composition and dissolved fatty products dry almost instantly and are eliminated from hair by simply brushing (description, pg. 2, first ¶).
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the dry shampoo composition used in the three orifice aerosol device suggested by the combined teachings of Hammer and Khan by adding isopropyl myristate to the dry shampoo composition 

Response to Arguments
Applicant argues while Hammer discloses oil absorbing powder and a starch material, Hammer fails to disclose suitable amounts of starch material and other oil absorbing powder that maybe included in the composition if both materials are included herein (reply, pg. 13).
	Applicant’s argument is not persuasive because none of the claims recite an amount of starch material/sebum-absorbing powder AND an amount of styling powder/water-insoluble mineral compound together. Thereby, Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Nonetheless, Hammer teaches dry shampoo comprises a modified starch in an amount of about 0.01% to about 8 % of the aerosol dry shampoo composition (a combination of the dry shampoo composition and the propellant ([0011] & [0013]).  Hammer further teaches the starch material can be replaced by another oil-absorbing powder such as chalk (the claimed calcium carbonate) and it is obvious to use them together to absorb oil. It is also obvious to vary the amount of modified starches and water-insoluble mineral compounds through routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant argues the teachings of combination of Hammer, Kahn, Ako and Hansen are not based on modification of an existing spray head (reply, pg. 9-15).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 

The provisional rejection of claims20-22, 24, 26-34 & 37-39 on the ground of nonstatutory double patenting as being unpatentable over claims 18-36 of copending application 14/888,002 (hereinafter the ‘002; claims filed 09/01/2020), Hammer (US 2012/0282190; previously cited), Bernet (US 2012/0171264; previously cited) and Modrach (FR 1578989; previously cited). 
*All references refer to the English language translation. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions in an aerosol device comprising a propellant, a styling powder which comprises at least one water insoluble mineral compound chosen from metal carbonates, oxides, sulfates and silicates comprising magnesium, and a diffuser having at least 3 spray apertures for spraying and wherein or more spraying apertures is supplied by a feed duct obliquely inclined.  The ‘002 further teaches the at least one water insoluble mineral compound is chosen from calcium carbonate, magnesium carbonate, barium sulfate, alumina and magnesium oxide. The ‘002 application teach a method of styling hair comprising the step of spraying the composition onto wet or dry hair and optionally, rinsing the hair after an optional leave-on time.
The ‘002 application does not teach inclusion of sebum absorbing powder which are modified starches or their amount, non-elastomeric silicone and their amount and viscosity, inclusion of isopropyl myristate, or at least one additive. 
The teachings of Hammer, Bernet, and Modrach are described above.
2/s to 2.5 million mm2/s at 25⁰C described by Bernet, Hammer’s perfume/fragrance, fixative polymers, pearlescent aids/nacres and dyes, and adding isopropyl myristate as described by Modrach because the ‘002 application, Hammer, Bernet, and Modrach are drawn to particulate compositions which may be ejected from aerosol containers having a diffuser and it is obvious to modify similar compositions and devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to absorb more sebum, provide color and fragrance to, and stabilize and fix the powder composition while providing emolliency to the scalp.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder, water-insoluble mineral compound and silicone elastomer, the amounts taught by ‘002 application, Hammer, Bernet, and Modrach for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions in aerosol containers comprising propellants and their amount, a sebum absorbing powder which is a modified starch, its sebum uptake and its amount, a styling powder and its amount, a monoalcohol and its amount, a nonelastomeric silicone having a viscosity greater than 500 cST, a fatty ester, at least one additive and the method of dry washing the hair by spraying the composition onto hair.
However, the ‘983 does not teach the diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction or inclusion of isopropyl myristate. 
The teachings of Khan, Akao, and Modrach are described above. 
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the generically recited aerosol container of the ‘983 application with the three orifice aerosol container suggested by the combined teachings of Khan and Akao and adding isopropyl myristate as taught by Modrach because the ‘983 application, Khan, Akao and Modrach are drawn to particulate compositions which may be ejected and aerosol containers having a diffuser which may eject them and it is obvious to modify similar devices and compositions in the same way. The ordinary skilled artisan would have been motivated to do so, 
With regard to the recited amounts of propellant, sebum absorbing powder, water-insoluble mineral compound and silicone elastomer, the amounts taught by ‘983 application, Akao, Khan and Modrach for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-22, 24, 26-34 & 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-32 and 34-41 of copending Application No. 15/541,741 (filed-03/17/2020, hereinafter the ‘741 application) in view of Khan, Akao and Modrach.
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising aerosol containers comprising propellants and their amount, a sebum absorbing powder which is a modified starch, its sebum uptake and its amount, a styling powder and its amount, a monoalcohol and its amount, a nonelastomeric silicone having a viscosity greater than 500 cST which is silicone gum which is 
However, the ‘741 does not teach the diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction or inclusion of isopropyl myristate. 
The teachings of Khan, Akao, and Modrach are described above. 
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the generically recited aerosol container of the ‘741 application with the three orifice aerosol container suggested by the combined teachings of Khan and Akao and adding isopropyl myristate as taught by Modrach because the ‘741 application, Khan, Akao and Modrach are drawn to particulate compositions which may be ejected and aerosol containers having a diffuser which may eject them and it is obvious to modify similar devices and compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to uniformly dispense product and stabilize the powder composition while providing emolliency to the scalp.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder, water-insoluble mineral compound and silicone elastomer, the amounts taught by ‘741 application, Akao, Khan and Modrach for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The provisional rejection of claims 20-22, 24, 26-34 & 37-39on the ground of nonstatutory double patenting as being unpatentable over claims 14-24 & 28-30 of copending application 16/491,372 (hereinafter the ‘372; claims filed 03/17/2021), Hammer , Bernet, Modrach, Khan and Akao.*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising an aerosol device a propellant and its amount, a styling powder which comprises at least one water insoluble mineral compound chosen from metal carbonates, oxides, sulfates and silicates comprising magnesium, and a diffuser.  The ‘372 further teaches the at least one water insoluble mineral compound is chosen from calcium carbonate, magnesium carbonate, barium sulfate, alumina and magnesium oxide. The ‘372 application teach a method of dry-washing the hair comprising the step of spraying the composition onto hair.
The ‘372 application does not teach the amount of sebum absorbing powders or water-insoluble mineral compounds, a non-silicone elastomer or its amount, or inclusion of an additive, a monoalcohol, and a fatty ester which is isopropyl myristate or a diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the 
The teachings of Hammer, Bernet, Modrach, Khan and Akao are described above.
It would have been obvious to have modified the composition of the ‘372 composition by adjusting the amount of sebum absorbing powders and water-insoluble mineral compounds and adding non-silicone elastomer in an amount of about 0.1% to about 15%, adding an additive which is a fixing polymer, dye or fragrance, adding a fatty ester which is isopropyl myristate and adding a monoalcohol in an amount of about 1% and about 35%, as suggested by the combined teachings of Hammer, Bernet, and Modrach and placing it in the aerosol container having a diffuser comprising at least 3 spray orifices arranged 120⁰ relative to each other in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and having oblique feed channels as suggested by the combined teachings of Khan and Akao because the ‘372 application, Hammer, Bernet, Modrach, Khan and Akao are drawn to particulate compositions which may be ejected from aerosol containers having a diffuser and it is obvious to modify similar compositions and devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a more uniform product distribution while providing a stabilized composition in a carrier which could absorb more sebum, having a desirable color, fragrance, and emolliency.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder, water-insoluble mineral compound and silicone elastomer, the amounts taught by ‘372 application, Hammer, Bernet, and Modrach for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,440,140 (hereinafter the ‘140 patent), Khan and Akao. 
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe a method of dry washing hair by applying a powder to the scalp from a, aerosol container. The ‘140 patent recites a propellant, and a composition comprising at least one water-insoluble mineral compound chosen from calcium carbonate, magnesium carbonate, alumina, barium sulfate, or magnesium oxide in an amount from about 0.1% to about 99% by weight, least one sebum-absorbing powder is chosen from starch octenylsuccinates and aluminum starch octenylsuccinates. 
The ‘140 patent does not recite a diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction and having oblique feed channels.
The teachings of Khan and Akao are described above.

With regard to the recited amounts one water-insoluble mineral compound, the amounts taught by ‘140 patent for this reagent overlaps or lies inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant requests that the nonstatutory obviousness-type double patenting rejections be held abeyance (reply, pg. 15-16).
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619             

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619